Exhibit 10.6

 

FIRST AMENDMENT TO LEASE

 

THIS FIRST AMENDMENT TO LEASE (this “Amendment”) is entered into as of April 11,
2012, by and between FIFTY NORTHERN AVENUE LLC, a Delaware limited liability
company (“Landlord”), and VERTEX PHARMACEUTICALS INCORPORATED, a Massachusetts
corporation (“Tenant”).

 

R E C I T A L S:

 

A.                                    Landlord and Tenant are parties to that
certain Lease dated May 5, 2011 (the “Lease”) for approximately 556,105 square
feet of rentable area (the “Premises”) consisting of a portion of the first
(1st) floor, all of the second (2nd) through sixteenth (16th) floors (including
a mechanical floor), a two-story mechanical penthouse, and a portion of a
three-level below grade structure, of the building known as Parcel A, Fan Pier,
Boston, Massachusetts (the “Building”). The Building is part of a phased
development located in the South Boston waterfront area of Boston, Massachusetts
(as such area is improved from time to time, the “Project”).

 

B.                                    In connection with the design of the
Finish Work, the parties have agreed upon certain changes to the Work Letter
attached to the Lease and to memorialize certain Tenant Delay.

 

C.                                    Landlord and Tenant desire to amend the
Lease on the terms and conditions hereinafter set forth.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Landlord and Tenant agree to amend the Lease as
follows:

 

1.                                      Work Letter. Effective as of the date
hereof, Section 8.02 of the Work Letter attached to the Lease as Exhibit 10.03
is hereby deleted and the following is inserted in its place:

 

“Section 8.02

 

(a)                                 Tenant may, prior to April 1, 2012, from
time to time request reasonable interior changes (any such change, a “Tenant
Requested Change”) in the Base Building Work to accommodate Tenant’s interior
space design or system requirements, subject to the following: in the event that
Tenant proposes any changes to the Base Building Work pursuant to the foregoing,
Landlord shall, within twenty-one (21) days of such request, provide Tenant with
(x) Landlord’s architectural and engineering design proposals (to be prepared by
Landlord’s Architect at Tenant’s expense on a time and materials basis) and
(y) order of magnitude conceptual pricing setting forth the reasonable out of
pocket additional, estimated costs to be incurred by Landlord to implement the
change in Base Building Work as a result of such change and the amount of
estimated delay, if any, that will result in the completion of Base Building
Work, together with any other costs that Landlord reasonably anticipates it will
incur (including without limitation direct and indirect costs resulting from the
effects of such changes on retail tenants in the Building) as a result of such
change (“Landlord’s Change Estimate Notice”). Tenant shall, within

 

--------------------------------------------------------------------------------


 

five (5) business days of receiving Landlord’s Change Estimate Notice, either
withdraw

 

Tenant’s request for such change or authorize Landlord to proceed with the
preparation of revised plans for the Base Building Work reflecting such change
at Tenant’s expense on a time and materials basis. Tenant’s failure to timely
reply to Landlord’s Change Estimate Notice shall be deemed to be a withdrawal of
Tenant’s request for such change.

 

Landlord shall make such reasonable interior changes provided that (i) Tenant
pays for costs specified by Landlord in Landlord’s Change Estimate Notice,
(ii) the change is consistent with the governmental approvals and permits
authorizing the performance of the Base Building Work, (iii) the change is
consistent with first quality design standards for laboratory and office space
and does not have a material adverse effect on the value of the Building or
Property, (iv) Tenant authorizes Landlord to make such change pursuant to the
immediately preceding paragraph, (v) Tenant agrees in writing that such change
constitutes a Tenant Delay and Landlord and Tenant agree in writing to the
amount of such Tenant Delay (any such Tenant Delay, an “Agreed Tenant Delay”)
(and in any event that such changes in the aggregate do not result in more than
thirty (30) days of delay in the Substantial Completion of the Landlord Work, or
cause Landlord to miss any deadline set forth in Landlord’s construction loan,
in each case as determined by Landlord in its reasonable discretion); (vi) such
change does not materially and adversely affect the Building systems or
structural elements of the Building or the completion and occupancy of any
portion of the Building other than the Premises. Upon the written request of
Tenant, Landlord shall use commercially reasonable efforts to cause Landlord’s
contractor to quote the cost for any such change on a lump sum or a guaranteed
maximum price basis in the issuance of a change order therefor. If Tenant timely
notifies Landlord that Tenant authorizes Landlord to make such change and
satisfies the other requirements set forth in this paragraph but Tenant does not
agree with Landlord’s cost estimate for construction work as set forth in
Landlord’s Change Estimate Notice, then Tenant may, by notice to Landlord set
forth in Tenant’s notice authorizing Landlord to proceed with such change
pursuant to clause (iv), above, elect to have the work performed on a time and
materials basis in accordance with Landlord’s construction contract.

 

Landlord’s design costs under this Section 8.02, any Direct Costs due to
Landlord’s contractor on account of Tenant Requested Changes, and any other
direct and actual costs incurred by Landlord as a result of such Tenant
Requested Changes and described in Landlord’s Change Estimate Notice (but in any
event excluding those costs otherwise excluded from Direct Costs described in
clauses (b)-(g) of the second paragraph of Section 11.05 of this Exhibit 10.03)
shall be invoiced to Tenant as incurred and paid by Tenant within fifteen (15)
days following such invoice (provided, however, that Tenant may elect in writing
within such 15 day period to have such costs deducted from the Finish Work
Allowance until such time as Excess Costs are determined pursuant to
Section 11.03 of this Work Letter). Landlord shall provide Tenant all reasonable
cost accounting information regarding such work provided to Landlord by
Landlord’s contractor or otherwise reasonably available to Landlord and, at
Tenant’s sole cost and expense, shall cause the final amount due for such work
to be determined in accordance with Section 11.06 of this Exhibit 10.03”

 

2

--------------------------------------------------------------------------------


 

2.                                      Excess Costs. The third sentence of
Section 11.03 of the Work Letter is hereby deleted in its entirety and the
following is inserted in its place:

 

“All costs being funded by the Allowance Construction Amount shall be co-funded,
on an ongoing basis, as follows: (a) if the Excess Costs are less than the
Allowance Construction Amount, Tenant and Landlord shall each bear a fifty (50%)
percent share of such costs until Tenant has fully funded the Excess Costs and
thereafter the remainder of the amounts applied towards the cost of the Finish
Work shall be paid by Landlord using the Allowance Construction Amount until the
Finish Work Allowance has been used in full; (b) if the Excess Costs are equal
to or greater than the Allowance Construction Amount, Tenant and Landlord shall
each bear their pro-rata share of such costs (i.e. if Excess Costs are equal to
the Allowance Construction Amount, then each of Landlord and Tenant would
co-fund 50% of the applicable amount; if Excess Costs are 125% of the Allowance
Construction Amount, then Tenant would fund 55.56% of the applicable amount and
Landlord would fund the remainder).”

 

3.                                      Tenant Delay. The parties acknowledge
and agree that, in accordance with Section 12.02(ii) of the Work Letter, a
Tenant Delay has occurred by reason of a Tenant’s failure to submit a complete
and final Tenant’s Program by June 1, 2011. The length of the Tenant Delay on
account of such failure is hereby agreed to be 90 days as of the date of this
Second Amendment, which shall be an Agreed Tenant Delay, provided, however, that
in no event shall the Substantial Completion Date for the purposes of
determining the Commencement Date be deemed to occur prior to the Estimated
Commencement Date on account of the Agreed Tenant Delay described herein. In
light of and notwithstanding the length of such Agreed Tenant Delay, Landlord
and Tenant agree that the Critical Date set forth in Attachment 2 for “BPC
Documents approved by Tenant” is now April 28, 2012.

 

4.                                      Construction Schedule and Critical Date
Change. In recognition of the most recently revised Construction Schedule, the
definition of BPC Documents in Section 1.01 of the Lease is hereby deleted and
the following is inserted in its place:

 

““BPC Documents” means Construction Documents (as defined in Section 10.05 of
the Lease, and which shall meet the requirements set forth as
Exhibit 10.05(b) to the Lease) that describe the full scope and the construction
requirements and design intent of the Finish Work (i.e. 90% Construction
Documents) in sufficient detail to enable the Finish Work contractor to
establish a guaranteed maximum price and construction schedule as well as for
obtaining a building permit from the City of Boston Inspectional Services
Department.”

 

Furthermore, the FW Architect shall prepare, at Tenant’s expense (subject to the
Finish Work Allowance as provided in Section 11.01) 100% complete Construction
Documents and Tenant shall approve the same by June 15, 2012, which approved
plans shall constitute FW Plans.

 

5.                                      Miscellaneous. Except as modified
herein, the Lease and all of the terms and provisions thereof shall remain
unmodified and in full force and effect as originally written. In the event of
any conflict or inconsistency between the provisions of the Lease and the
provisions of this Amendment, the provisions of this Amendment shall control.
All terms used herein but not defined herein which are defined in the Lease
shall have the same meaning for purposes

 

3

--------------------------------------------------------------------------------


 

hereof as they do for purposes of the Lease. The Recitals set forth above in
this Amendment are

 

hereby incorporated by this reference. This Amendment shall be binding upon and
shall inure to the benefit of the parties hereto and their respective
beneficiaries, successors and assigns.

 

6.                                      Counterparts. This Amendment may be
executed in any number of counterparts and by each of the undersigned on
separate counterparts, which counterparts taken together shall constitute one
and the same instrument.

 

[SIGNATURE PAGE FOLLOWS]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the day
and year first above written.

 

 

LANDLORD:

 

 

 

FIFTY NORTHERN AVENUE LLC, a Delaware

 

limited liability company

 

 

 

By:

50 NORTHERN AVENUE MEMBER

 

 

LLC, a Delaware limited liability company

 

 

its sole member

 

 

 

 

By:

MASSACHUSETTS MUTUAL

 

 

LIFE INSURANCE COMPANY, a

Massachusetts corporation, a
member

 

 

 

 

By:

CORNERSTONE REAL ESTATE

 

 

ADVISERS LLC, a Delaware limited

 

 

liability company, its authorized agent

 

 

 

 

 

By:

/s/ Linda C. Houston

 

 

Name:

Linda C. Houston

 

 

Title:

Vice President

 

 

 

 

TENANT:

 

 

 

VERTEX PHARMACEUTICALS

 

INCORPORATED, a Massachusetts corporation

 

 

 

By:

/s/ Ian Smith

 

 

Name:

Ian Smith

 

 

Title:

EVP & CFO

 

5

--------------------------------------------------------------------------------